Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-1-22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-1-22 was filed after the mailing date of the NOA on 1-5-22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dannon Allbee on 3-18-22.
The application has been amended as follows: Please amend claims 9-14.
9.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process comprising: 
tracking a real-world location of a real-world keyboard; 
generating a 3D keyboard model at a location in an artificial reality environment 
relative to the real-world location; 
determining that one or both of a user's hands are within a threshold distance of      
the real-world keyboard; 
identifying contours of the one or both of the user's hands; 
enabling a hand passthrough mode that presents, in the artificial reality 
 	           environment, a display of a portion of the real-world that corresponds to   
                      the identified hand contours; and 
determining that the one or both of the user's hands are no longer within the 
threshold distance of the real-world keyboard and in response: 
disabling the hand passthrough mode, including stopping display of the 
portion of the real-world and displaying a virtual model of the one or both of the user's hands corresponding to one or more real-world locations of the one or both of the user's hands.

10. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 9 wherein the process is performed by an XR device and the process further comprises: 
interfacing with a computing device, other than the XR device, with which the 
real-world keyboard is connected; and 
receiving, from the computing device, an identification of a type of the real-world 
keyboard; 
wherein the generating the 3D keyboard model is performed, in part, by selecting 
a 3D model corresponding to the type of the real-world keyboard.

11. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the process further comprises: 
identifying a height of a dedicated space on a surface of a real-world desk; and 
setting one or more anchors, in relation to the dedicated space, where each 
anchor is identified as a location in the artificial reality environment for placing virtual content.

12. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the process further comprises: 
receiving a stream of a display of a real-world computer; and 
displaying content from the display of a real-world computer, in the artificial 
reality environment, with a location based on one or more established anchor points in the artificial reality environment; 
wherein user movements, in relation to the 3D keyboard model, correspond to 
input to the real-world keyboard that is routed to the real-world computer.

13. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the identifying contours of the one or both of the user's hands is performed by monitoring captured images that depict the one or both of the user's hands to create a virtual model of the one or both of the user's hands and using the model to determine one or more of hand outlines, hand shapes, hand positions, or any combination thereof.

14. 	(Currently Amended) The non-transitory computer-readable storage medium of claim 9, 
wherein the identifying the contours of the one or both of the user's hands 
comprises determining one or more outlines of the one or both of the 
user's hands; and 
wherein the enabling the hand passthrough mode includes displaying of a portion 
of the real-world that is a set amount around one the or more determined outline of the one or both of the user's hands.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 

The prior art fails to teach identifying contours of the one or both of a user's hands in captured images, of the real-world, including the real-world location; and enabling a hand passthrough mode that presents, in the artificial reality environment, a display of a portion of the captured one or more images of the real-world, wherein the displayed portion is an area in the one or more images of the real-world that is a set amount around the identified hand contours displaying at least part of the real-world area around the hands while the hands are over the keyboard.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613